Ease: 3:49, ey-QRBSSwimne Deeument #: 33 FididcOOADsA9 Paagyé ois 2

- AO 440 (Rev. 06/12) Summons in a Civil Action

 

UNITED STATES DISTRICT COURT

for the

Western District of Wisconsin

EDGEWOOD HIGH SCHOOL OF THE SACRED
HEART, INC.

 

Plaintiff(s)

V Civil Action No. 3:19-cv-683-wmc

CITY OF MADISON, WISCONSIN; CITY OF
MADISON ZONING BOARD OF APPEALS; Zoning
Admin. MATTHEW TUCKER, in his official capacity,
and Director of Madison's Bldg. Inspection Division

GEORGE HANK, in his official capacity

 

 

Defendant(s)
SUMMONS IN A CIVIL ACTION

To: (Defendant's name and address)

George Hank

Director, Madison Building Inspection Division
210 Martin Luther King Jr. Boulevard, Room 103
Madison, WI 53703

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
ate the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff's attomey,

whose name and address are:

Matthew D. Lee

Foley & Lardner LLP

150 E. Gilman Street
P.O. Box 1497

Madison, WI 53701-1497

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

CLERK OF COUR:

  

Date: 08/22/2019

 

 
Case: 3:19-cv-00683-wmc Document #: 13 Filed: 08/28/19 Page 2 of 2

AO 440 (Rev. 12/09) Summons in a Civil Action (Page 2)
Civil Action No. 3:19-cv-683-wmc

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ. P. 4 ())

This summons for (name of individual and title, ifany) George Hank, Director Madison Building Inspection Division

was received by me on (date) 08/27/2019

0 I personally served the summons on the individual at (place)

on (date) ; or

Cl | left the summons at the individual’s residence or usual place of abode with (name)

, a person of suitable age and discretion who resides there,

_ and mailed a copy to the individual’s last known address: or

 

 

on /date)
o | served the summons on (name of individual) Maggie McClain, Municipal Clerk . who is
designated by law to accept service of process on behalf of (name of organization) Madison City Clerk's Office
eee aS on dare) 08/27/2019 3 or
7} I returned the summons unexecuted because ; or
Fl Other fspeeifv):
My fees are $ for travel and $ for services, for a total of $ 0.00

| declare under penalty of perjury that this information is true.

Date: _—-08/28/2019 ee eereeen eres:

 

Steven Watson Licensed Investigator __
Printed name and title

 

Attoe-Watson & Company, Inc.
579 D'Onofrio Drive, Ste. 100
__ Madison, WI 53719

Server's address

 

Additional information regarding attempted service, etc:
